Citation Nr: 0612197	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-25 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbar degenerative 
disc disease (claimed as back condition).

2.  Entitlement to service connection for depression on a 
direct or a secondary basis to the veteran's back disorder.

3.  Entitlement to service connection for a left hip disorder 
on a direct or a secondary basis to the veteran's back 
disorder.

4.  Entitlement to service connection for a right hip 
disorder on a direct or a secondary basis to the veteran's 
back disorder.

5.  Entitlement to service connection for radiculopathy, left 
leg, on a direct or a secondary basis to the veteran's back 
disorder.

6.  Entitlement to service connection for radiculopathy, 
right leg, on a direct or a secondary basis to the veteran's 
back disorder.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
testified at a Travel Board hearing in August 2005.  

With regard to the back claim only, the RO issued a prior 
October 2002 rating decision which was incorporated into the 
January 2003 rating decision on appeal.  As such, the October 
2002 decision is not a final decision.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).  However, a prior December 1998 rating 
decision denying the veteran's back claim is final, and a new 
and material analysis for evidence received after that 
decision is warranted. Id.   

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
a December 1998 rating decision; it notified the veteran of 
the denial but he did not initiate an appeal.

2.  Evidence received since the December 1998 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the back claim.

3.  There is no evidence of a back disorder in service or for 
many years thereafter, and no competent evidence of a nexus 
between the veteran's current back disorder and his period of 
active service.

4.  The veteran is not service-connected for his back 
disorder; even so, there is no competent evidence that the 
veteran's bilateral leg radiculopathy or bilateral hip 
condition is related to his military service May 1975 to May 
1979 and service and post-service medical records provide 
evidence against such a finding.  


CONCLUSIONS OF LAW

1.  The rating decision of December 1998 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
December 1998 rating decision to reopen a claim for service 
connection for a back condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).      

3.  Service connection for a back condition is not 
established.  38 U.S.C.A.  §§ 1101(3), 1110, 1112(a), 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).

4.  Service connection for a left hip disorder, to include as 
secondary to a back disorder, is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

5.  Service connection for a right hip disorder, to include 
as secondary to a back disorder, is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

6.  Service connection for right leg radiculopathy, to 
include as secondary to a back disorder, is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

7.  Service connection for right leg radiculopathy, to 
include as secondary to a back disorder, is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the back disorder, the RO denied service 
connection for a back disorder in a December 1998 rating 
decision.  It gave the veteran notice of this denial, but he 
did not initiate an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  

The veteran filed his claim to reopen in October 2002.  The 
Board notes that although the RO has adjudicated the issue of 
service connection for a back condition on the merits in the 
January 2003 rating decision, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for a back condition before 
proceeding to the merits on appeal.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a back disorder in a 
December 1998 rating decision because it found that the 
veteran's back condition was not incurred in service.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the December 1998 rating decision.  Specifically, 
private medical evidence (September 2002 treatment letter 
from "K.F.," M.D.), indicates that the veteran's lumbar 
disc disease "possibly" is related to motorcycle accident 
injuries the veteran suffered while in service.  Accordingly, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim is 
reopened.  38 U.S.C.A. § 5108.    

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis for service 
connection or secondary service connection, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran is currently diagnosed with lumbar disc disease 
and degenerative arthritis of the back (see VA outpatient 
records from March 2001 to September 2002 and VA examination 
of October 2005).  However, a comprehensive review of the 
service and post-service evidence of record does not support 
a finding of a back condition in service or degenerative 
arthritis within one year thereafter.  Furthermore, the 
competent evidence of record does not show that his current 
back condition is related to service.    

According to the veteran's written statements, Board 
testimony, and lay statements submitted by friends and 
family, the veteran and his representative contend that his 
back condition stems from injuries sustained from two 
motorcycle accidents the veteran was involved in during 
service which occurred in November 1976 and April 1977.  The 
veteran's service medical records (SMRs) are negative for any 
complaint, treatment, or diagnosis of a back condition.  
Hospital records involving the two motorcycle accidents are 
negative for any complaint of back pain or any back related 
diagnosis, providing evidence against this claim.  The 
veteran's own statements at that time, it which he only 
complained of pain to the right foot, neck, nose, and lower 
legs, provide more evidence against his claim.  Based on the 
veteran's own statements to health care providers at that 
time, it appears that back X-rays were not performed.  

The April 1979 separation examination indicates a normal 
spine, providing more evidence against the veteran claim.  
The Board must find the SMRs, as a whole, provide very 
negative evidence against any back condition present while in 
service. 
  
Post-service, a VA examination from July 1980 was negative 
for any back condition or complaints, providing highly 
probative evidence against this claim as it fails to indicate 
a continuity of symptoms between the accidents in service and 
the current back problem. 

In fact, the medical evidence shows that the veteran was 
first treated for a back condition in 1997, seventeen years 
after his separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection for 
degenerative arthritis of the back may not be established on 
a presumptive basis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R.  
§ 3.307(a)(3).  Nor may service connection be established 
based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  Post-service medical records, as a 
whole, provide very negative evidence against the back claim 
as it indicates a condition that began many years after 
service with no connection to service. 

Moreover, the competent evidence of record provides evidence 
against a finding of a nexus between the veteran's current 
back condition and his period of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, an October 2005 VA examination and 
opinion requested by the RO indicated that there was no 
relationship between the veteran's current back disorder and 
his military service.  The examiner specifically addressed 
the lack of complaints of back pain or any finding of back 
injury right after the two motorcycle accidents during 
service.  The Board finds that this negative medical opinion 
is entitled to great probative weight. 

The Board acknowledges the September 2002 letter of Dr. F. 
who stated that is "possible" that the veteran's back 
condition (described as lumbar disc disease) is related to 
the motorcycle accidents during service.  As a whole, the 
Board finds that this opinion is entitled to very limited 
probative weight.       

The opinion of Dr. F. is simply too speculative to warrant 
service connection.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999); Bostain v. West, 11 Vet. App. 124 (1998).  
Moreover, the facts in this case indicating a back condition 
that began many years after service supply evidence in 
support of the VA examiner's opinion, which was based on a 
comprehensive review of the claims folder.  Lastly, Dr. F. 
implies that his opinion is based on the history of the 
accidents reported by the veteran.  His opinion was not based 
on a comprehensive review of the claims folder.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet App. 229, 233 (1993).   

The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  The Board finds that 
the October 2005 VA examination is more probative than Dr. 
F.'s September 2002 letter as the evidence of record clearly 
supports the VA examiner's negative opinion regarding any 
link between a current back condition and service.

Finally, a VA outpatient treatment note from March 2001 
recorded that a car accident in 1998 or 1999 worsened the 
veteran's back condition.  Similarly, a March 2002 letter 
from Dr. F. documented that the veteran's employment at that 
time as a "bindry helper" aggravated his back condition.  
Consequently, the severity of the veteran's back disorder may 
be attributable to an intercurrent cause(s) per 38 C.F.R. § 
3.303(b).  These facts provide more negative medical evidence 
against the veteran's claim.

Thus, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107 (West 
2002).  Service and post-service medical records provide very 
negative evidence against the veteran's claims.  Service 
connection for a back condition is denied.  

With regard to the veteran's claims for secondary service 
connection for a left hip disorder, a right hip disorder, 
left leg radiculopathy, and right leg radiculopathy as the 
result of (or made worse by) his back condition, the Board 
finds secondary service connection is simply not in order.  
Absent service connection for the underlying back condition, 
there is no basis to establish secondary service connection 
by way of causation or aggravation for any of the alleged 
disorders.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439; Tobin v. Derwinski, 2 Vet. App. 34.

The Board now turns to the issue of service connection for a 
left hip disorder, a right hip disorder, left leg 
radiculopathy, and right leg radiculopathy.  In this regard, 
the Board finds that there is no competent evidence that the 
veteran's bilateral leg radiculopathy or bilateral hip 
condition is related to his military service many years ago.  
Service medical records (SMRs) are silent for any complaint, 
treatment or diagnosis of a bilateral hip condition.  With 
regard to his legs, although SMRs dated in April 1977 after 
the 2nd motorcycle accident document bilateral leg pain and 
swelling with multiple contusions, X-rays are negative for 
any tibia fracture.  By the veteran's own admission during 
his Board testimony, he remained in the hospital for only one 
day and was on light duty for 1 week.  Significantly, SMRs 
are negative for any right or left leg radiculopathy.  The 
April 1979 separation exam is negative for any leg problems.  
Thus, the records do not reflect any bilateral hip condition 
or any chronic bilateral leg condition, to include 
radiculopathy while in service.  Therefore, service 
connection may not be established based on chronicity in 
service.  38 C.F.R.  § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, a July 1980 VA examination is negative for any 
bilateral hip condition or bilateral leg radiculopathy.  With 
regard to his hip condition, there is no evidence in the 
claims folder for treatment for any hip condition until VA 
outpatient records from February 2002.  He underwent hip 
replacements in June 2002 and April 2004.  In May 2002, the 
veteran was diagnosed with degenerative joint disease of the 
both hips.  Therefore, the presumption of in-service 
incurrence for arthritis of the hips is not for application. 
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Post-service, with regard to his bilateral leg radiculopathy, 
he was not diagnosed with bilateral leg radiculopathy until 
January of 1997, although the records indicate that the 
veteran says he was experiencing leg numbness and tightness 
10 prior years prior to 1997.  VA outpatient records from 
1997 to 2002 relate his radiculopathy to his lumbar disc 
disorder of the back.  Earlier VA outpatient treatment 
reports dated from October 1983 onwards also reflect the 
veteran's complaints of bilateral pain in the legs and calves 
upon standing or walking.  However, this pain was attributed 
to a diagnosis of chronic venous insufficiency with both 
legs.  He is currently service-connected for right leg 
varicose veins, rated as 20 percent disabling from March 1, 
1985.  Much of his bilateral leg pain has been attributed to 
his varicose veins and venous insufficiency in VA outpatient 
reports.  Such facts provide evidence against his claims.      

In any event, with respect to both hips and legs, the medical 
evidence shows that the veteran was diagnosed with bilateral 
radiculopathy of the legs and a bilateral hip condition many 
years after his separation from service.  Thus, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology after service.  38 
C.F.R. § 3.303(b); Maxson, 230 F.3rd at 1333; Savage, 10 Vet. 
App. at 494-97.  Post-service medical records, as a whole, 
provide very negative evidence against these claims as they 
indicate conditions that began years after service with no 
connection to service.

Consequently, the medical evidence of record simply does not 
support a nexus between his current bilateral hip and leg 
conditions and the veteran's period of service.  Boyer, 210 
F.3d at 1353; Maggitt, 202 F.3d at 1375.  Although a private 
medical letter dated in September 2002 from Dr. F. points out 
that motorcycle accidents in service "might" have 
contributed to his hip and orthopedic problems, the opinion 
given, as noted above, is highly speculative in nature.  As 
stated above, a speculative opinion lacks significant 
probative value for purposes of granting service connection.  
See 38 C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999); Bostain v. West, 11 Vet. App. 124 (1998).  
The evidence of record, silent as to any hip condition or leg 
radiculopathy in service, simply does not support such an 
opinion.

The veteran or his representative's personal, lay opinion as 
to any relationship between his hip and leg conditions and 
his period of service many years ago is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hip disorder and 
radiculopathy of the legs were first manifested many years 
after service and are not related to his active service.  
Also, absent service connection for his back condition, 
secondary service connection is not shown.  As the 
preponderance of the evidence is against his claims, the 
"benefit of the doubt" rule is not for application, and the 
claims must be denied.  See 38 U.S.C.A.  § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in November 
2002, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the January 2006 supplemental statement of 
the case (SSOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the November 2002 VCAA 
notice letter prior to the January 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Id at 120-21. Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the private medical information, personal 
statements, lay statements, and hearing testimony he has 
submitted.  Moreover, the November 2002 VCAA letter, January 
2003 rating decision, and the January 2006  SSOC advised the 
veteran of what missing evidence was relevant and necessary 
to demonstrate service connection and secondary service 
connection for his conditions.  Additionally, the VCAA letter 
dated in November 2002 advised the veteran to submit "any 
additional evidence, medical or lay."  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Accordingly, the Court held that upon receipt of 
an application for a service-connection claim, the VCAA 
notice must additionally include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and secondary 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard, supra (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claims for service connection and 
secondary service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

During the pendency of this appeal, on March 31, 2006, the 
Court also issued a decision in the appeal of Kent v. 
Nicholson, No. 04-181, which held, in pertinent part, that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) require 
the VA by way of a specific notice letter to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

In this regard, although the veteran was neither provided 
with a definition of new and material evidence nor advised as 
to what specific new and material evidence was required to 
reopen his back claim, the Board finds no prejudice to the 
veteran as the Board has reopened his back claim and 
considered the claim on the merits.  Simply put, the Board 
declines to remand for VCAA notice in connection with new and 
material evidence when there is no indication that doing so 
would yield any benefit for the veteran, as the claim was 
reopened.  Bernard, 4 Vet. App. at 392-94; Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).

The Board notes that a copy of the September 2003 statement 
of the case (SOC) is not present in the claims folder.  
Nonetheless, the Board has considered the evidence for the 
veteran's claims on a de novo basis, and neither the veteran 
nor his representative ever indicated that they did not 
receive a copy of the SOC, such that there is no prejudice to 
the veteran.  Bernard, 4 Vet. App. at 392-94.  The SOC would 
only indicate why the RO denied these claims and would not 
provide evidence to support the veteran's claims.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
September 2005 remand with respect to the VA examination 
obtained for his back, hip, and legs.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, and 
VA examinations.  There is no indication in the claims folder 
that the veteran identified and authorized VA to obtain any 
private medical records.  Furthermore, the Board remanded 
this case to assist the veteran with his claim.  

At the Travel Board hearing, the veteran indicated he was not 
sure that the VA had SMRs regarding his two motorcycle 
accidents.  After a thorough review of the claims folder, the 
Board finds that the VA does possess the medical records 
related to both incidents.  Finally, in a March 2006 
"Expedited Action Attachment," the veteran indicated his 
desire for an immediate Board decision.  Thus, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a back condition is reopened.  To that 
extent, the appeal is granted. 

Service connection for a back condition is denied.

Service connection for a left hip disorder, to include as 
secondary to a back disorder is denied.     

Service connection for a right hip disorder, to include as 
secondary to a back disorder is denied.     

Service connection for left leg radiculopathy, to include as 
secondary to a back disorder is denied.     

Service connection for right leg radiculopathy, to include as 
secondary to a back disorder is denied.     


REMAND

Before addressing the merits of the service connection for 
depression claim, the Board finds that additional development 
is required.

In the September 2005 remand, the RO was instructed to 
schedule the veteran for a VA psychiatric examination, which 
was accomplished in October 2005.  However, the remand also 
asked the VA examiner to provide an opinion, based on a 
review of all the evidence, as to whether there is a 50 
percent probability or greater that the veteran's depression 
is related to his active service.  

In this regard, the VA examiner did diagnose the veteran with 
major depressive disorder and a cognitive disorder, not 
otherwise specified.  Nonetheless, the VA examiner did not 
provide the requisite opinion as to whether these conditions 
were related to service.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  

Therefore, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous remand, specifically as 
to whether any psychiatric condition the veteran suffers from 
is related to his service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should ask the October 2005 VA 
examiner to provide an opinion, based 
on a review of all the evidence and the 
findings of the October 2005 
examination, as to whether there is a 
50 percent probability or greater that 
the veteran's depression or any other 
diagnosed psychiatric disorder is 
related to his active service from May 
1975 to May 1979.  Another VA 
examination is not necessary in order 
to provide this opinion, unless this 
doctor is not available. 

2.	After completing any additional 
necessary development, the RO should 
readjudicate the psychiatric disorder 
issue on appeal, considering any new 
evidence secured since the January 2006 
SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


